Citation Nr: 0915599	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a 50 percent initial rating for post-
traumatic stress disorder (PTSD) prior to September 1, 2005. 

2.  Entitlement to an initial rating in excess of 50 percent 
rating for PTSD on and after September 1, 2005. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  The case was remanded for 
additional development by the Board in July 2008 and is now 
ready for appellate review.  

In October 2007, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  A complete recording of this hearing was not 
obtained due to technical difficulties, and the veteran was 
afforded another videoconference hearing in June 2008.  
During these hearings, the undersigned Veterans Law Judge was 
located in Washington, D.C., and the veteran was located at 
the RO. 


FINDINGS OF FACT

1.  Prior to September 1, 2005 and reports from VA 
hospitalization initiated on July 25, 2005, the record did 
not show that PTSD resulted in severe difficulty in adapting 
to stressful circumstances, including work or a worklike 
setting.  

2.  As of September 1, 2005, the veteran's PTSD resulted in 
severe difficulty in adapting to stressful circumstances, 
including work or a worklike setting.  

3.  PTSD does not result in total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living disorientation to time or 
place; or memory loss.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating higher 
than 50 percent for PTSD prior to September 1, 2005 are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.130, DC 9411 (2008).

2.  The criteria for entitlement to a 70 percent initial 
rating for PTSD, but no more, effective from September 1, 
2005, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2008).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in July 2008, the RO advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, the July 2008 letter provided the 
veteran with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the July 2008 letter was not sent until after the 
initial adjudication of the claims, it was followed by 
readjudication and the issuance of supplemental statement of 
the case in December 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The actions of the RO have served to provide the 
veteran with actual notice of the information needed to 
prevail in his claims, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  To the extent that the 
July 2008 letter was not in full compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the holding in that 
case does not apply to the initial rating claims on appeal 
because VA's VCAA notice obligations were satisfied with 
respect to these claims when the RO granted the Veteran's 
claim for service connection for PTSD in March 2004.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment record that is available and 
made reasonable efforts to obtain relevant post-service 
records adequately identified by the veteran.  Specifically, 
the information and evidence that have been associated with 
the claims file includes VA outpatient and inpatient 
treatment records, and the veteran's own statements he 
presented.  He has also been afforded VA Compensation and 
Pension Examinations to assess the severity of his service-
connected PTSD, to include one completed in September 2008 
pursuant to the request of the Board in its July 2008 remand.  
Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for increased 
compensation for the service-connected disorder at issue 
herein is based on the assignment of the initial rating for 
this condition following the initial award of service 
connection for PTSD.  The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Francisco, 7 Vet. App. at 58.  The Court has 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet App 505 (2007).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  38 C.F.R. § 4.130, DC 9411.  
 
Total occupational and social impairment from PTSD due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of one's close relatives, own occupation, or own name 
warrants a 100 percent disability rating.  Id.  

The record reflects that the veteran was granted service 
connection for PTSD by a March 2004 rating decision.  A 30 
percent rating was assigned effective from March 19, 2003, 
the date of receipt of the veteran's claim for service 
connection for PTSD.  Evidence of record at that time of this 
decision included reports from a February 2004 VA psychiatric 
examination that resulted in the conclusion that the veteran 
had mild to moderate disability due to PTSD and that his 
capacity for improvement was "good."  The examiner 
specifically indicated that the veteran could be helped if he 
participated in counseling.  The Global Assessment of 
Functioning (GAF) score was 58, which approximates moderate 
difficulty in social or occupational functioning.  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  

Thereafter, the veteran was hospitalized at a VA medical 
facility from July 25, 2005, to August 27, 2005, for 
treatment of PTSD.  As a result, a November 2005 rating 
decision assigned a temporary 100 percent rating for 
convalescence under 38 C.F.R. § 4.29 for the veteran's PTSD 
from July 25, 2005.  Following the expiration of this rating 
and effective from September 1, 2005, a 30 percent rating was 
assigned.  The rating was increased to 50 percent effective 
from September 2005 by an April 2007 rating decision.  

After reviewing the clinical evidence of record, the clinical 
findings do not demonstrate that many of the specific 
criteria for a rating in excess of 50 percent as listed at 
38 C.F.R. § 4.130 for PTSD are met.  However, it is not 
expected, especially with the more fully described grades of 
disabilities such as outlined at 38 C.F.R. § 4.130, that all 
cases will show all the specified criteria for an increased 
rating.  38 C.F.R. § 4.21.  Moreover, if two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The evidence that has been reviewed shows severe industrial 
impairment due to the veteran's PTSD.  Such difficulty is 
clearly demonstrated by the objective clinical evidence of 
record.  In this regard, the reports from the VA 
hospitalization initiated in July 2005 reflected a GAF score 
of 35, and the GAF scores following VA examinations in 
December 2006 and September 2008 were 38.  These scores 
represent major impairment in several areas, such as work, 
school family relations, judgment, thinking, or mood.  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  Moreover, the reports from the VA hospitalization 
for PTSD noted that veteran had difficulty with group therapy 
and that his symptoms of PTSD were chronic and likely to 
interfere with the veteran's attempts to make a satisfactory 
adjustment.  Social isolation was a predominant feature of 
the described symptomatology during his hospitalization.  
Finally, it was the conclusion following the September 2008 
VA examination that the veteran had most likely made his 
maximal therapeutic improvement and that any further 
improvement in his PTSD symptoms was unlikely.  

As set forth above, the evidence clearly shows severe 
industrial impairment due to the veteran's PTSD, and the 
criteria for a 70 percent rating do encompass symptoms that 
result in difficulty in adapting to stressful circumstances, 
including work or a worklike setting.  Such difficulty is 
demonstrated by the objective clinical evidence of record, 
which reflects that the veteran's difficulties with 
interacting with others has resulted in significant 
isolation.  Thus, the Board finds, after resolving all 
reasonable doubt in the veteran's favor, that a 70 percent 
rating for PTSD is warranted effective from September 1, 
2005.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In making this determination, the record dated prior to 
September 1, 2005, and the July 25, 2005, hospitalization 
does not demonstrate that the criteria for a 70 percent 
rating for PTSD were met.  As such, a 70 percent rating prior 
to September 1, 2005, cannot be assigned as entitlement to 
such a rating is not shown based on the evidence of record 
dated prior thereto and the July 25, 2005, hospitalization 
for which a temporary 100 percent rating was assigned.  See 
38 U.S.C.A. § 5110; C.F.R. § 3.400; Fenderson, supra.  As 
support for this determination, attention is directed to the 
February 2004 VA examination, wherein it was felt the 
veteran's PTSD was only mild to moderately disabling, the GAF 
Score was 58, and it was said the capacity for improvement 
was good with counseling.  

As for a rating in excess of 70 percent, the objective 
findings, to include those from February 2004, December 2006, 
and September 2008 VA examinations, simply do not reflect 
that the veteran's PTSD results in such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
the persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of one's close 
relatives.  As such, a rating in excess of 70 percent for the 
veteran's PTSD is not warranted at any time subsequent to the 
effective date of the initial rating, March 19, 2003.  See 
U.S.C.A. § 5110; 38 C.F.R. §§ 4.130, 3.400; Fenderson, supra. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that granted by this decision is provided for 
certain manifestations of the veteran's service-connected 
residuals, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by a 70 percent rating.  Accordingly, referral 
of this decision for extraschedular consideration is not 
indicated.  


ORDER

Entitlement to a higher rating in excess of 50 percent for 
PTSD prior to September 1, 2005, is denied.  

Entitlement to a 70 percent initial rating for PTSD on and 
after September 1, 2005, is granted, subject to regulations 
governing the payment of monetary awards.  





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


